Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                         Illinois Official Reports                         the accuracy and
                                                                           integrity of this
                                                                           document
                                Appellate Court                            Date: 2021.04.14
                                                                           17:03:43 -05'00'



                   People v. Mahomes, 2020 IL App (1st) 170895



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption              QUOVADAS MAHOMES, Defendant-Appellant.



District & No.       First District, Fourth Division
                     No. 1-17-0895



Filed                September 24, 2020
Rehearing denied     November 20, 2020



Decision Under       Appeal from the Circuit Court of Cook County, No. 13-CR-4269; the
Review               Hon. James B. Linn, Judge, presiding.



Judgment             Affirmed and remanded with directions.


Counsel on           James E. Chadd, Patricia Mysza, and Kieran M. Wiberg, of State
Appeal               Appellate Defender’s Office, of Chicago, for appellant.

                     Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                     Clare Wesolik Connolly, and Jennifer Cooper, Assistant State’s
                     Attorneys, of counsel), for the People.



Panel                JUSTICE HALL delivered the judgment of the court, with opinion.
                     Presiding Justice Gordon and Justice Reyes concurred in the judgment
                     and opinion.
                                              OPINION

¶1       Following a bench trial, defendant Quovadas Mahomes was convicted of first degree
     murder, aggravated battery with a firearm, and aggravated discharge of a firearm and was
     sentenced to an aggregate sentence of 44 years’ imprisonment in the Department of
     Corrections. Defendant now appeals.
¶2       On appeal, defendant contends that the de facto life sentence imposed for a crime he
     committed as a 17-year-old juvenile violates the eighth amendment and must be vacated. He
     further contends that the trial court did not consider all of the Miller factors before finding him
     “incorrigible” and sentencing him to a de facto life sentence. For the reasons that follow, we
     vacate defendant’s sentence and remand for a new sentencing hearing.

¶3                                         I. BACKGROUND
¶4       Defendant was charged with multiple counts of first degree murder in connection with the
     shooting death of Devin Common. He was also charged with attempted first degree murder of
     Phillip Durham, Selassie Blandon, and Timothy Harris; aggravated battery with a firearm of
     Durham and Blandon; and aggravated discharge of a firearm. All of the charges stemmed from
     a January 29, 2013, shooting on the 7400 block of South Champlain Avenue in Chicago.
¶5       The State presented evidence at trial that Blandon and Durham were walking with Common
     near 75th Street and Champlain Avenue after visiting a neighborhood store at approximately
     noon. As they approached the intersection, they saw defendant cross 75th Street and continue
     north on Champlain Avenue. Common, Blandon, and Durham turned onto Champlain Avenue
     and walked towards Durham’s apartment on 74th Street and Champlain Avenue. At the time,
     defendant was 10 to 20 feet in front of them. Defendant did not say anything to them, and they
     did not say anything to defendant. When they were halfway down the block, Harris, who was
     walking south on Champlain Avenue, approached and asked Durham for a “light.” Durham
     knew Harris, and the group stopped so that Durham could light Harris’s cigarette. As they
     stood there, three shots were fired from the north. Blandon looked and saw defendant facing
     them and firing a gun towards the group. Durham and Harris immediately fell to the ground,
     while Blandon subsequently ran into a nearby gangway and returned to the store, seeking help.
     Blandon, Durham, and Common were all struck by gunshots. Common subsequently died from
     his injuries.
¶6       Harris testified that after approximately eight shots were fired, he saw defendant stand over
     Durham pointing the gun, but no additional shots were fired. Defendant then ran south on
     Champlain Avenue, with Harris chasing him while also trying to get to his phone. Harris saw
     an unmarked police car near the corner of 75th Street and Champlain Avenue and told the
     officers that defendant had just shot several people. He pointed the officers in the direction that
     defendant ran. Those officers began pursuing defendant.
¶7       Meanwhile, someone from the store had also flagged down a police car and reported the
     shooting. Defendant was arrested near 76th Street and Champlain Avenue, and was identified
     in showups by Blandon and Harris. A gunshot residue test (GSR) on defendant’s hand was
     positive, and a gun was recovered from the area where defendant ran. The recovered gun
     matched the shell casings recovered from the scene of the shooting.



                                                  -2-
¶8          Defendant testified that he was a member of the “9-0” section of the Gangster Disciples
       (GD). He knew Durham and stated that Durham was a member of the Mickey Cobras, who
       were “at war” with the GDs. Defendant was also familiar with Blandon and indicated that he
       was also a member of a rival gang. Defendant testified about an incident that occurred a week
       prior in which Durham pulled up in a car with other gang members and pointed a gun at
       defendant, although no shots were fired.
¶9          Defendant further testified that he went to the area of 75th Street and Champlain Avenue
       with two other GDs to sell two bags of drugs to someone who had requested them. His
       companions dropped him off, so that he could make the sale, and drove away. After making
       the sale, defendant was waiting for his companions to return when he saw Durham, Blandon,
       and Common walking towards him. Defendant stated that he thought they were following him,
       so he started walking away from the three. When Harris stopped near the group, defendant
       turned around and started shooting because he was afraid. Defendant then ran away before
       being arrested. He admitted that he lied to police about having a gun and denied everything
       else.
¶ 10        The trial court rejected defendant’s claim of self-defense and found him guilty of knowing
       first degree murder, two counts of aggravated battery with a firearm, and one count of
       aggravated discharge with a firearm. The court expressed uncertainty that defendant intended
       to kill and acquitted defendant of the attempted murder charges. Defendant’s motion for a new
       trial was denied and the matter was set for sentencing.
¶ 11        At the sentencing hearing, defendant’s presentence investigation (PSI) report was
       presented, which included multiple traumatic incidents in defendant’s life, and defense counsel
       presented evidence in mitigation. Additionally, defendant’s mother indicated that she
       encouraged defendant to join a gang.
¶ 12        Prior to imposing sentence, the trial court noted a number of things that it would consider
       related to juvenile offenders. The court noted defendant’s young age and declined to impose
       the discretionary firearm enhancement to defendant’s sentence. The court further noted that it
       was making a “cautious effort” not to impose a de facto natural life sentence. On January 12,
       2017, the trial court sentenced defendant to a 30-year term of imprisonment for first degree
       murder. Finding that the murder was a triggering offense, the court sentenced defendant to
       consecutive seven-year terms for aggravated battery and a concurrent five-year term for
       aggravated discharge, for a total of 44 years’ imprisonment. Defendant’s motion to reconsider
       his sentence was denied, and this timely appeal followed.

¶ 13                                           II. ANALYSIS
¶ 14       On appeal, defendant makes two arguments in support of his contention that his sentence
       should be reversed. He contends that (1) his 44-year sentence was a de facto natural life
       sentence that violates the eighth amendment (U.S. Const., amend. VIII) and should be reversed
       and (2) the trial court failed to consider all of the relevant aspects of youth prior to sentencing
       him and should be reversed. Defendant cites our supreme court’s holding in People v. Buffer,
       2019 IL 122327, in support of his contentions that his sentence is unconstitutional. He also
       cites the United States Supreme Court’s decision in Miller v. Alabama, 567 U.S. 460 (2012)
       and its progeny in support of his contention that none but the “rarest of youth offenders” should
       be sentenced to natural life sentences. Defendant contends that his sentence can only be
       affirmed if the trial court properly found him to be one of the few juveniles whose crime

                                                    -3-
       demonstrated irreparable corruption, and that the record clearly indicates that the trial court
       did not intend to sentence him to a de facto life sentence.
¶ 15       In the alternative, defendant contends that his sentence should be reversed because the
       record does not indicate that the trial court considered all of the relevant aspects of his youth
       or reached the conclusion that he was irretrievably depraved prior to imposing a de facto life
       sentence.
¶ 16       The State responds that defendant’s sentence should be affirmed because the trial court
       considered defendant’s youth and attendant characteristics, as well as his rehabilitative
       potential, before imposing an aggregate discretionary 44-year sentence.
¶ 17       Because defendant’s arguments on appeal are intertwined, we will consider them together.
¶ 18       The eighth amendment prohibits, inter alia, the imposition of cruel and unusual
       punishment, which includes excessive sanctions. Roper v. Simmons, 543 U.S. 551, 560 (2005).
       In Miller, the Supreme Court held that a sentence of “mandatory life without parole for those
       under the age of 18 at the time of their crimes” is a violation of this prohibition. Miller, 567
U.S. at 465. In People v. Holman, 2017 IL 120655, ¶ 40, our supreme court expanded Miller
       protection to “discretionary sentences of life without parole for juvenile defendants.”
¶ 19       In Buffer, 2019 IL 122327, ¶ 27, our supreme court clarified what constituted a life
       sentence for a juvenile offender. The Buffer court found that, for a juvenile, a de facto life
       sentence was a sentence over 40 years. Buffer, 2019 IL 122327, ¶¶ 40-41.
¶ 20       In the present case, defendant was a 17-year-old juvenile at the time he committed the
       offenses and received a 44-year term of imprisonment, which is a de facto life sentence under
       Buffer. As defendant was a juvenile when the offense was committed, there is no question that
       the provisions of Miller apply retroactively to him (Montgomery v. Louisiana, 577 U.S. ___,
       ___, 136 S. Ct. 718, 736 (2016)) and that he is entitled to a sentencing hearing and sentence
       which take the Miller factors into account. Holman, 2017 IL 120655, ¶ 46.
¶ 21       Our supreme court has found that, under Miller, a juvenile defendant, such as defendant,
       may be sentenced to a de facto life sentence “only if the trial court determines that the
       defendant’s conduct showed irretrievable depravity, permanent incorrigibility, or irreparable
       corruption beyond the possibility of rehabilitation.” Holman, 2017 IL 120655, ¶ 46.
¶ 22       Our supreme court has further found that, before sentencing a juvenile to a de facto life
       sentence, the trial court must consider the defendant’s youth and its attendant characteristics,
       which include
               “(1) the juvenile defendant’s chronological age at the time of the offense and any
               evidence of his particular immaturity, impetuosity, and failure to appreciate risks and
               consequences; (2) the juvenile defendant’s family and home environment; (3) the
               juvenile defendant’s degree of participation in the homicide and any evidence of
               familial or peer pressures that may have affected him; (4) the juvenile defendant’s
               incompetence, including his inability to deal with police officers or prosecutors and his
               incapacity to assist his own attorneys; and (5) the juvenile defendant’s prospects for
               rehabilitation.” Holman, 2017 IL 120655, ¶ 46.
¶ 23       In the case at bar, the record reveals that the trial court spent a considerable amount of time
       and deliberation to be sure that it was rendering the proper sentence for a juvenile defendant
       and to avoid giving defendant a de facto life sentence. The court noted that the law had changed
       such that the firearm enhancement was no longer mandatory for a juvenile defendant, and it

                                                    -4-
       declined to apply the enhancement to defendant’s sentence. The court commented on
       defendant’s age and his lengthy juvenile history and noted that defendant had not previously
       been amenable to rehabilitation “at that time.” However, we must disagree with the State that
       these comments by the trial court amounted to a full consideration of the Miller factors.
       Additionally, the Buffer case was not decided until 2019, more than two years after defendant
       was sentenced, which capped a juvenile defendant’s sentence to 40 years unless the sentencing
       court specifically finds that such defendant is beyond rehabilitation. See Buffer, 2019 IL
122327, ¶ 21. This change in the law for sentencing of juvenile defendants since defendant’s
       sentencing hearing necessitates that defendant receive a new sentencing hearing.
¶ 24       Accordingly, we must conclude that defendant’s 44-year sentence violates the eighth
       amendment, and we vacate that sentence as unconstitutional.
¶ 25       We therefore remand this matter for a new sentencing hearing, and defendant shall be
       entitled on remand to be sentenced under the scheme prescribed by section 5-4.5-105 of the
       Unified Code of Corrections (730 ILCS 5/5-4.5-105 (West 2016)). See Buffer, 2019 IL
1122327, ¶ 47.

¶ 26                                      III. CONCLUSION
¶ 27       For the foregoing reason, the judgment of the circuit court of Cook County is affirmed,
       defendant’s sentence is vacated, and the cause is remanded for resentencing consistent with
       this decision.

¶ 28      Affirmed and remanded with directions.




                                                 -5-